UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2222


SUSAN NEAL MATOUSEK,

                    Plaintiff - Appellant,

             v.

WOODFOREST NATIONAL BANK,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00446-RAJ-LRL)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded with instructions by unpublished per curiam opinion.


Susan Neal Matousek, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan Neal Matousek seeks to appeal the district court’s order dismissing her civil

action without prejudice under 28 U.S.C. § 1915(e)(2) (2012) for failure to state a claim.

We dismiss the appeal as interlocutory and remand for further proceedings.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b), Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because the order from which Matousek seeks to appeal does not “clearly preclude

amendment,” she may be able to remedy the deficiencies identified by the district court

by filing an amended complaint. Accordingly, the district court’s dismissal order is

neither a final order nor an appealable interlocutory or collateral order. See Goode v.

Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24, 630 (4th Cir. 2015); Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       We therefore dismiss this appeal for lack of jurisdiction. Goode, 807 F.3d at 630.

In Goode, we remanded to the district court with instructions to allow amendment of the

complaint. Id. Here, however, the district court already has afforded Matousek the

opportunity to amend. Accordingly, we direct on remand that the district court, in its

discretion, either afford Matousek another opportunity to file an amended complaint or

dismiss the complaint with prejudice, thereby rendering the dismissal order a final,

appealable order. We grant Matousek’s motion to seal financial information, deny her

petition for initial hearing en banc, and dispense with oral argument because the facts and



                                            2
legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                 DISMISSED AND REMANDED WITH INSTRUCTIONS




                                            3